Case 19-40658        Doc 37    Filed 04/03/19 Entered 04/04/19 00:05:41                      Desc Imaged
                               Certificate of Notice Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA


  In Re:                                                 Chapter 7
                                                         Case No. 19-40658
  Scheherazade, Inc.,
                          Debtor.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

           The trustee’s application to approve the employment of Manty & Associates, P.A. as the

  trustee’s attorneys came before the court.

           Based on the application, the recommendation of the United States Trustee and 11 United

  States Code §327,

           IT IS ORDERED: The employment is approved.


  Dated:      April 1, 2019

                                                 /e/ Kathleen H. Sanberg
                                               _________________________________________
                                               Kathleen H. Sanberg
                                               Chief United States Bankruptcy Judge
                                                 127,&(2)(/(&7521,&(175<$1'
                                                 ),/,1*25'(525-8'*0(17
                                                 )LOHGDQG'RFNHW(QWU\PDGHRQ04/01/2019
                                                 /RUL9RVHMSND&OHUNE\6'
          Case 19-40658            Doc 37       Filed 04/03/19 Entered 04/04/19 00:05:41                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                   District of Minnesota
In re:                                                                                                     Case No. 19-40658-KHS
Scheherazade, Inc.                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0864-4                  User: shelia                       Page 1 of 1                          Date Rcvd: Apr 01, 2019
                                      Form ID: pdf111                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2019.
db             +Scheherazade, Inc.,   3181 West 69th Street,   Edina, MN 55435

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 1, 2019 at the address(es) listed below:
              Adam Altman     on behalf of Interested Party   LDM Company adam@altmanizek.com
              Andrew J. Glasnovich    on behalf of Interested Party    Estate of Frank S. Sunberg
               andrew.glasnovich@stinson.com, bonnie.heidtke@Stinson.com
              Benjamin J. Court    on behalf of Interested Party    Estate of Frank S. Sunberg
               benjamin.court@stinson.com, aong.moua@stinson.com;jess.rehbein@stinson.com
              Chad A. Kelsch    on behalf of Debtor 1   Scheherazade, Inc. chad@kelschlawfirm.com
              Colin F Dougherty    on behalf of Interested Party    Galleria Shopping Center, LLC
               colin.dougherty@faegrebd.com, barb.zappa@faegrebd.com
              John D. Lamey, III    on behalf of Interested Party JOHN D LAMEY, III bankrupt@lameylaw.com,
               shari.nelson@lameylaw.com;ewright@lameylaw.com
              John R. Stoebner    on behalf of Trustee John R. Stoebner jstoebner@lapplibra.com,
               lfrey@lapplibra.com;kstimpel@lapplibra.com;MN04@ecfcbis.com;nspooner@lapplibra.com
              Joseph W. Lawver    on behalf of Interested Party    BHM Capital LLC jlawver@messerlikramer.com,
               rwulff@messerlikramer.com
              Manty & Associates PA    on behalf of Trustee Nauni Jo Manty ecf@mantylaw.com
              Mary F. Sieling    on behalf of Trustee Nauni Jo Manty mary@mantylaw.com,
               janet@mantylaw.com;krisann@mantylaw.com
              Nauni Jo Manty    ecf@mantylaw.com, mn12@ecfcbis.com
              Ralph Mitchell     on behalf of Interested Party Ralph V. Mitchell rmitchell@lapplibra.com,
               JCollins@lapplibra.com
              Richard J. Reding    on behalf of Interested Party    Michael Bondanza, Inc. rreding@askllp.com,
               lmiskowiec@askllp.com
              US Trustee   ustpregion12.mn.ecf@usdoj.gov
              William G. Cottrell    on behalf of Interested Party    Gemco International Inc
               becca@cottrelllawfirm.com, bill@cottrelllawfirm.com;andrew@cottrelllawfirm.com
                                                                                               TOTAL: 15
